ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael Milo committed professional misconduct warranting public discipline by failing: (1) to diligently pursue the representation and communicate with clients in three client matters; (2) to return a client’s file after the termination of the representation; (3) to comply with a court order; and (4) to cooperate with the Director’s investigations. See Minn. R. Prof. Conduct 1.3, 1.4(a)(3)-(4), 1.4(b), 1.16(d), 3.2, 3.4(e), 8.1(b), 8.4(d); Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent waives his rights under Rule 14, RLPR, unconditionally admits the *282allegations in the petition, and with the Director recommends that the appropriate discipline is a 30-day suspension followed by 2 years of probation if respondent resumes practicing law.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Michael Milo is suspended from the practice of law for a minimum of 30 days, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before the end of the suspension period, respondent files with the Clerk of the Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal, education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court.
5. Within 1 year of the date of the filing of this order, respondent shall file with the Clerk of the Appellate Courts and serve upon the Director proof of successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
6.If respondent decides to resume practicing law upon reinstatement, he will notify the Director 30 days before resuming the practice of law. Respondent will then be placed on probation for 2 years, commencing on the date he resumes practicing law, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by its due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify respondent’s compliance with the terms of this probation;
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct;
(c) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director, to monitor compliance with the terms of this probation. Fourteen days before he resumes practicing law, respondent shall provide the Director with the names of three attorneys who have agreed to be nominated as respondent’s supervisor. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director shall seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, respondent shall, on the first day of each month, provide the Director with an inventory of client files as described in paragraph (d) below. Respondent shall *283make active client files available to the Director upon request;
(d) Respondent shall cooperate fully with the supervisor’s efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent’s supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as the Director may reasonably request; and
(e) Respondent shall initiate and maintain office procedures that ensure prompt responses to correspondence, telephone calls, and other important communications from clients, courts, and other persons interested in matters that respondent is handling, and that ensure that respondent regularly reviews .each and every file and completes legal matters on a timely basis. •
BY THE COURT:
M_
David R. Stras Associate Justice